Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, 12, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ucar et al. (US 2018/0229442 A1, hereinafter Ucar).
Regarding Claims 1, 7, 10, 12, 14, 16, and 19, Ucar teaches in [0036] a method comprising printing a 3D object via FDM with a print material comprising blended polymer and magnetic particles having diameters as claimed (per [0024]; heating the 3D object to a temperature at approximately a melting temperature of the polymer (extruding heated printing material on already-printed material of the 3D object qualifies); and applying a magnetic field to the 3D object to locally move the magnetic particles in the polymer to generate heat and fuse the polymer around the magnetic particles to improves a z-axis strength of the 3D object.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6, 8-9, 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ucar as applied to Claims 1 and 12 above.
Regarding Claims 2-6, 8-9, 13, 15, and 17-18, Ucar teaches the method as applied above and while silent on alternate delivery methods besides premixing magnetic particles with polymer particle, other orders of mixing as claimed in Claims 2, 8, 13, and 17 would have been obvious variants as changing the order of mixing has been held to require only ordinary skill in the art. Similarly, SLS as a 
(note that an SLS printer is considered an obvious variant as another well-known 3D printing method – if Applicant disagrees, the application will be subject to restriction).
Regarding the concentration of magnetic particles, while Ucar teaches in [0026] wanting at least 20 wt% of the magnetic particles, neither 10 wt% or 15 wt% is so far removed from 20 wt% that a person having ordinary skill in the art would be dissuaded from using less than 20 wt%, and thus it would have been obvious to meet the claimed particle concentrations, since finding workable ranges has been held to require only ordinary skill in the art, and testing reducing magnetic particles in the  name of reducing cost is a universal motivator that would apply in this case.

Claims 11 (as applied to Claim 1 above) and Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ucar in view of Johnston et al. (US 2013/0056672 A1, hereinafter Johnston).
Regarding Claims 11 and 20, Ucar teaches the method as applied above, but is silent on oscillating the magnetic field.
In analogous art pertaining to 3D printing, Johnston teaches in [0046]-[0048] that moving (i.e. oscillating) magnets allows for control of orientation and thus customization of part properties.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the invention’s filing to oscillate magnetic fields to customize part properties in Ucar.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743